DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received September 15, 2022.  Claims 11 and 12 are cancelled claims.  Claims 1 and 8-10 were amended.  Claims 1-10 and 13-20 are pending.
Previous rejections over claims 11 and 12 are withdrawn due to the claim cancellations.
The rejection of claims 1-5 and 7-19 under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2010/0314615 A1) as specifically set forth in the July 13, 2022 office action is withdrawn due to the amendment received September 15, 2022.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2010/0314615 A1) in view of Yabunouchi et al. (US 2007/0278938 A1) is withdrawn due to the amendment received September 15, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 8 recite the broad recitation definition for  L5 as a substituted or unsubstituted C5-C60 carbocyclic group and a substituted or unsubstituted C1-C60 heterocyclic gorup, and the claims now also recite specific (L5)a5 formulas 4-1 to 4-6, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2010/0314615 A1).
Regarding claim 20, Mizuki et al. teaches aromatic amine derivatives for an organic electroluminescence device (see par. 1) according to formula (1) (see par. 16):

    PNG
    media_image1.png
    143
    550
    media_image1.png
    Greyscale
.
Ar0 may be a substituted or unsubstituted divalent fused aromatic hydrocarbon group of 10 to 50 carbon atoms (see par. 17) and Ar1 to Ar4 are group that may include at least one formula (3):

    PNG
    media_image2.png
    141
    541
    media_image2.png
    Greyscale
.
The X variable may be oxygen or sulfur (see par. 18).  Integer “n” may be selected as zero (see par. 18).  Integer “l” may be 0 to 7 (see par. 18) and multiple R’s may be bonded to each other to form a saturated six-membered cyclic structure (see par. 18) per instant formula 2 and instant A1 and A2 as naphthalene.  More specifically regarding Mizuki core group Ar0, preferable groups include at least bisanthracenylene (see par. 23).
	The light emitting device includes at least an organic thin film layer including the aromatic amine derivative of formula (1) (see par. 19).  The device may include the material in the hole transporting layer or in the light emitting layer (see par. 54, 57). The device may include an electron injecting layer (see par. 117).  Derivatives including at least pyrene and anthracene derivatives may be used with the aromatic amine in a light emitting layer (see par. 91).  L groups are not present when instant a1 to a4 are selected as zero.  Mizuki Ar1 to Ar4 may be aryl or heteroaryl (see par. 25, 30) and Ar0 may be Ar0 may be bis-anthracene (see par. 23).  Where multiple R’s of formula (3) bond together to form a cyclic structure, the group may be substituted or unsubstituted (see par. 18).  One or more Ar1 to Ar4 may be the formula (3) (see par. 17).  Any one of adjacent R’s of formula (3) may form an additional cyclic structure (see par. 18). The bonding location may be at any one of the ring locations of the dibenzofuran or dibenzothiophene skeletal core of the formula (3) (see par. 17-18).  Ar1 to Ar4 groups may be selected as aryl (see par. 25, 30).
	While Mizuki et al. does not set forth example compounds that comprise adjacent R’s joined together to form a condensed ring with respect to formula (3) groups, given the teachings of the reference, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form derivatives according to formula (1) including formula (3) group(s) with R’s joined together, which would result in compounds the same as compounds among instant Formula 1.  One would expect to achieve functional formula (1) compounds within the definitions disclosed by Mizuki et al. with a predictable result and a reasonable expectation of success.

Claims 1-5, 7-10, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2010/0314615 A1) in view of Oh et al. (US 2003/0118866 A1)
Regarding claims 1 and 8, Mizuki et al. teaches aromatic amine derivatives for an organic electroluminescence device (see par. 1) according to formula (1) (see par. 16):

    PNG
    media_image1.png
    143
    550
    media_image1.png
    Greyscale
.
Ar0 may be a substituted or unsubstituted divalent fused aromatic hydrocarbon group of 10 to 50 carbon atoms (see par. 17) and Ar1 to Ar4 are group that may include at least one formula (3):

    PNG
    media_image2.png
    141
    541
    media_image2.png
    Greyscale
.
The X variable may be oxygen or sulfur (see par. 18).  Integer “n” may be selected as zero (see par. 18).  Integer “l” may be 0 to 7 (see par. 18) and multiple R’s may be bonded to each other to form a saturated six-membered cyclic structure (see par. 18) per instant formula 2 and instant A1 and A2 as naphthalene.  More specifically regarding Mizuki core group Ar0, preferable groups include at least bisanthracenylene (see par. 23); however,  Mizuki does not specifically discuss dinaphthalene divalent core group.  In analogous art, Oh et al. teaches diarylamine derivatives for an organic electroluminescent device (see Oh abstract).  Oh et al. teaches divalent z groups as A1 groups (see Oh par. 50-51), which may comprise groups the same as specific groups taught by Mizuki such as pyrene (see Oh par. 71) as well as dinaphthalene (see Oh par. 71):

    PNG
    media_image3.png
    132
    265
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    127
    134
    media_image4.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a divalent group as taught by Oh such as dinaphthalene as a diarylamine core group, because one would expect the group to be similarly useful as a divalent core group based upon the teachings of Oh for dinaphthalene as a known divalent core group.  One would expect to achieve functional diarylamine compounds for an organic electroluminescent device based upon the teachings of Mizuki in view of Oh with a predictable result and a reasonable expectation of success.
	Regarding claims 2-5, the light emitting device includes at least an organic thin film layer including the aromatic amine derivative of formula (1) (see par. 19).  The device may include the material in the hole transporting layer or in the light emitting layer (see par. 54, 57). The device may include an electron injecting layer (see par. 117).
	Regarding claim 7, derivatives including at least pyrene and anthracene derivatives may be used with the aromatic amine in a light emitting layer (see par. 91).
	Regarding claims 9, 10, and 13, it is noted L groups are not present when instant a1 to a4 are selected as zero.  Mizuki Ar1 to Ar4 may be aryl or heteroaryl (see par. 25, 30). 
	Regarding claim 14, where multiple R’s of formula (3) bond together to form a cyclic structure, the group may be substituted or unsubstituted (see par. 18).
	Regarding claim 15 and 19 one or more Ar1 to Ar4 may be the formula (3) (see par. 17).
	Regarding claims 16-19, any one of adjacent R’s of formula (3) may form an additional cyclic structure (see par. 18). The bonding location may be at any one of the ring locations of the dibenzofuran or dibenzothiophene skeletal core of the formula (3) (see par. 17-18).  Further regarding claim 19, Ar1 to Ar4 groups may be selected as aryl (see par. 25, 30).
	While Mizuki et al. does not set forth example compounds that comprise adjacent R’s joined together to form a condensed ring with respect to formula (3) groups, given the teachings of the reference, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form derivatives according to formula (1) including formula (3) group(s) with R’s joined together, which would result in compounds the same as compounds among instant Formula 1.  One would expect to achieve functional formula (1) compounds within the definitions disclosed by Mizuki et al. in view of Oh with a predictable result and a reasonable expectation of success.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2010/0314615 A1) in view of in view of Oh et al. (US 2003/0118866 A1) and in further view of Yabunouchi et al. (US 2007/0278938 A1).
Mizuki et al. and Oh et al. are relied upon as set forth above.
Mizuki et al. teaches electroluminescent devices comprising a hole transport and/or injection layer (see par. 92-96), but Mizuki does not appear to discuss specifically adding a p-dopant to the region.  In analogous art, Yabunouchi et al. teaches a hole transporting and/or hole injection layer (see Yabunouchi par. 50-52) and that a p-dopant such as the following may be included (see par. 128 and 130) where the R groups may be cyano (see par. 130):

    PNG
    media_image5.png
    144
    197
    media_image5.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a p-dopant material as taught by Yabunouchi et al. in the hole injection/transportation region of the Mizuki et al. device, because one would expect the material to be similarly beneficial to a hole injection and transporting region in the operation of a light emitting device.  One would expect to achieve an operational device including a known hole injecting/transporting layer p-dopant material as taught in the art with a predictable result and a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive. 
With regard to claim 20, applicant argues the genus of Muzuki is broad whereas claim 20 sets forth specific compounds.  The office submits compounds within claim 20 are within the definition of groups for formula (1) compounds taught by Muzuki.   In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Each of variables Ar1 to Ar4 and Ar0 in the Mizuki formula (1) were previously discussed in the last office action and definitions taught by Mizuki encompass the groups present within compounds of claim 20.  Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant has not pointed to any specific substituent groups within the bis-anthracene-containing derivatives within instant claim 20 that are outside the teachings of Mizuki.  Furthermore, per MPEP 2123, the office notes that "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Mizuki defines formula 1 compounds that would be the same as compounds found within instant claim 20 and there is no teaching away from such derivatives.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KR 20100123172A teaches diarylamine compounds (see pages 4-6).
KR 20160059609 A teaches diarylamine compounds that may have O and S containing heteroaryl substituents.
The references are considered relevant to the field of the endeavor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786